Exhibit 99.1 Vision-Sciences Reports Net Sales of $4.0 Million for Third Quarter of Fiscal 2013 Orangeburg, NY – January 28, 2013 – Vision-Sciences, Inc. (NasdaqCM: VSCI), a leading provider of unique flexible endoscopic products utilizing its proprietary sterile disposable EndoSheath® technology, today announced financial results for the three- and nine-month periods ended December 31, 2012, its third quarter and first nine months of fiscal 2013. Third Quarter Fiscal Year 2013 Highlights · Net sales were $4.0 million, compared with $3.7 million in the second quarter of fiscal 2013 and $4.3 million in third quarter of fiscal 2012; · Operating loss decreased 25% to $1.5 million versus $2.0 million in the same quarter last year; and · Net loss improved by 33% to $1.6 million, or ($0.03) per basic and diluted share, compared to $2.3 million, or ($0.05) per basic and diluted share, in the third quarter of fiscal 2012. “We continue to execute our strategy to access acute care hospitals and drive awareness of our EndoSheath technology with our new multi-disciplinary, medical sales force. This approach provides us with the opportunity to capture both capital and disposable revenue streams,” commented Cynthia Ansari, President and Chief Executive Officer of Vision-Sciences, Inc. “During the quarter, there were noteworthy developments on both the SpineView and Stryker fronts. In particular, the FDA cleared for marketing the FlexLite Camera System, which incorporates our 2.0mm flexible endoscope with SpineView’s proprietary space creator. Stryker also added our new ureteroscope to their urology product line, which they began selling through their dedicated sales specialists. We look forward to the impact of their efforts,” Ansari concluded. Results of Operations Net sales in the third quarter of fiscal 2013 were $4.0 million compared to $4.3 million for the same period a year ago. The 8% decrease was primarily due to lower urology sales, including a 13% decline in sales to Stryker, partially offset by strong industrial sales growth. Net sales (in thousands, except for percentages) for the three- and nine-month periods were as follows: Three Months Ended December 31, Nine Months Ended December 31, Market/Category % % Urology $ $ -23
